DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 27 May 2022 has been entered.  Claims 1-16 are pending in the application.  Claims 1, 4, 7, 12, and 15 are currently amended with claim 16 newly added.  Applicant’s amendment to the Claims have overcome most, but not every, objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 04 Mar 2022. The remaining issues are resolved in the below examiner’s amendment. Each of the independent claims is interpreted as invoking 35 U.S.C. 112(f) in the same manner as stated in the preceding Office action, while not being restated herein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Blaine Bettinger (#66254) on 08 Jun 2022.

The application has been amended as follows: 
Claim 1, Ln. 18 has replaced “the adaptor exhalation port” with --the adaptor--
Claim 12, Ln. 18 has replaced “the adaptor exhalation port” with the adaptor
Claim 16, Ln. 18 has replaced “the adaptor exhalation port” with the adaptor

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner concurs with applicant’s assertion that each of amended claims 1 and 12 patentably distinguishes over the prior art of record (Pg. 8-11). The previously applied reading of Doshi et al. (U.S. Pub. 2014/0109907) would no longer be accurate in light of the amended specificity as to the two ends of the housing both being open ends. Attempting to read Doshi on the amended claims would require reading the bottom opening of interface body 201, at removable connector 209 (e.g. Fig. 2D), as both one of the open ends and also as the exhalation port. That would be an improper reading as the claims have recited them uniquely and not as a singular location.
An updated search of the prior art fails to find any alternate prior art which would have rendered the instant claims as obvious to one having ordinary skill in the art at the time of the effective filing of the invention.
New claim 16 is allowed as it encompasses the complete subject matter of prior claims 8 and 9, which were both indicated as allowable subject matter in the preceding Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785